     Case 1:19-cv-00071-SPW-TJC Document 216 Filed 03/26/21 Page 1 of 1




                    In The United States District Court
                        FOR the District of Montana
                                BILLINGS division




TODD COPENHAVER and                        Case No.: l:19-cv-00071-SPW-TJC
AMBER COPENHAVER,

               Plaintiffs,                          ORDER GRANTING
                                               PLAINTIFFS' UNOPPOSED
      vs.                                      MOTION FOR EXTENSION
                                                        OF TIME
CAVAGNA GROUP S.p.A OMECA
DIVISION; AMERIGAS PROPANE,
L.P.; ALBERTSONS COMPANIES,
INC.; and DOES 1-10,

               Defendants.


      Upon the Plaintiffs' Unopposed Motion for Extension of Time (Doc. 215),

and for good cause appearing,

      IT IS HEREBY ORDERED that Plaintiffs motion is GRANTED. Plaintiffs

are granted an extension oftime up to and including Friday, April 2,2021,to file a

response to this Couit's Order dated March 12, 2021.(Doc. 214).

      Dated this             of March, 2021.




                                     SUSAN P. WATTERS
                                     U.S. District Court Judge
